HOPKINS filed a bill in chancery praying, inter alia, for an injunction to stay proceedings in an action of'ejectment which was then pending, and which was brought on .the demise of Samuel Hannah for a town-lot,
The bill states that Hugh Hannah sold to James Myers the lot in question, giving him a bond conditioned to make a deed for the lot on payment of the purchase-money; that said James having taken possession of the lot under the purchase and made valuable improvements thereon, sold the same to the complainant, and agreed to assign to him said title-bond, the consideration of the latter sale to be paid in certain notes; that said James afterwards, to deceive his creditors, assigned, without objection by the complainant, said bond to George Myers who agreed, on the delivery to him of said notes, to assign the bond to the complainant; that the complainant tendered the notes to George Myers, who failed to perform his promise; and that said George, who had combined with said James and Hugh and Samuel Hannah to cheat the complainant, delivered up the bond to the Hannahs, they having notice of the complainant’s equity.
The bill further states that said Hugh, before his execution of said bond, had, without consideration and to defraud his creditors, mortgaged said lot to said Samuel; and that the latter, at a sale under a decree of foreclosure of the mortgage, purchased the lot for the former, paying nothing therefor.
Held, that no sufficient ground' for the injunction was shown by the bill.